      Case 4:20-cv-00385-AW-MAF Document 11 Filed 10/23/20 Page 1 of 4




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

TIMOTHY SNEED,
      Plaintiff,
v.                                                  Case No. 4:20-cv-385-AW-MAF
MARK S. INCH, et al.,
     Defendants.
_______________________________/
                             ORDER OF DISMISSAL

      The magistrate judge has recommended dismissal based on Plaintiff’s failure

to properly disclose his prior litigation. Plaintiff filed this action on a civil rights

complaint form, which asked (among other things) whether Plaintiff had ever

“initiated other actions in state court dealing with the same or similar facts/issues

involved in this action.” ECF No. 1 at 3 (Question A). Plaintiff disclosed one case,

filed in October 2019. Id. The form then asked the same question regarding cases

filed in federal court. Id. (Question B). Plaintiff answered “no.” Id. Additionally, the

form asked whether Plaintiff had

      initiated other actions (beside those listed above in Questions (A) and
      (B)) in either state or federal court that relate to the fact or manner of
      [his] incarceration (including habeas corpus petitions) or the conditions
      of [his] confinement (including civil rights complaints about any aspect
      of prison life, whether it be general circumstances or a particular
      episode, and whether it involved excessive force or some other wrong)?




                                           1
      Case 4:20-cv-00385-AW-MAF Document 11 Filed 10/23/20 Page 2 of 4




Id. at 4 (Question C). Plaintiff again answered “no,” and then declared under penalty

of perjury that everything in his complaint was true. ECF No. 1 at 4, 9. But his

disclosures were incomplete.1

      The magistrate judge issued an order directing plaintiff to show cause why his

complaint should not be dismissed based on this failure to provide correct

information. ECF No. 4.2 Plaintiff responded, saying he misunderstood the

questions, ECF No. 7, and the magistrate judge recommended that the case be

dismissed “as a sanction for Plaintiff’s abuse of the judicial process.” ECF No. 9 at

8-9. Plaintiff objects to the magistrate judge’s Report and Recommendation, offering

two inadequate and conflicting explanations for his failure to disclose. ECF No. 10.

First, he again says he misunderstood the question and thought it sought information

only about cases directly relating to the precise issue he now pursues. As the

magistrate judge correctly points out, the question was not complicated and clearly




      1
        Although Plaintiff’s amended complaint did list additional cases (including
one dismissal he acknowledges counted as a “strike” under 28 U.S.C. § 1915), the
magistrate judge identified multiple additional cases that should have been
disclosed. At a minimum, Plaintiff should have disclosed two habeas petitions filed
in the Southern District of Florida in 2005 and 2014. See ECF No. 9 at 6 (citing
Sneed v. State of Florida, No. 1:05-cv-22903 (S.D. Fla. 2005); Sneed v. State of
Florida, 1:14-cv-20605 (S.D. Fla. 2014).
      2
        Additionally, the order required Plaintiff to either amend his in forma
pauperis motion or pay the filing fee. Plaintiff did amend his in forma pauperis
motion, ECF No. 5, which the magistrate judge granted, ECF No. 8.
                                         2
      Case 4:20-cv-00385-AW-MAF Document 11 Filed 10/23/20 Page 3 of 4




sought a much broader category of cases.3 And as the magistrate judge also points

out, Plaintiff is an experienced litigator, having filed many cases, so the suggestion

that he misunderstood that question is not well taken. Second, Plaintiff says he did

not disclose all of his cases because he did not have the details on all of them because

he didn’t have access to the law library. Of course, if he understood the question to

require no disclosure of his other cases, he would have no need for the law library

or his other records. In other words, his second excuse undermines his first. And

while it is certainly plausible—given his volume of litigation—that he could not

recall details of every action he ever filed, that would not justify the answer he

provided. Instead, he could have (and should have) indicated that he has filed other

cases and provided whatever detail he did have.4 In short, I agree with the magistrate

judge that Plaintiff has not justified his initial failure. Additionally, I find there is no

lesser sanction available that would adequately correct Plaintiff’s misconduct. See

Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006); see also Washington v.


       3
        Although Questions A and B asked only about cases “dealing with the same
or similar facts/issues,” Question C asked about a much broader category of cases
and specifically asked Plaintiff to list cases not covered by the first two questions.
       4
         Cf. Harris v. Warden, 498 F. App’x 962, 965 (11th Cir. 2012) (“Although
Harris asserted in his motion for the district court to take notice of his prior actions
that he did not have access to his court files or the online docket, he made no attempt
to disclose any information regarding his prior cases in his complaints, simply
writing or checking ‘No’ or ‘Not Applicable’ under all of the relevant questions.
Thus, the district court’s finding of Harris’s affirmative misrepresentation was not
clearly erroneous.”).
                                             3
      Case 4:20-cv-00385-AW-MAF Document 11 Filed 10/23/20 Page 4 of 4




Mollroy, No. 5:09cv35-RH-MD, 2009 WL 1404729, at *1 (N.D. Fla. May 19, 2009)

(“If word got around the prisons that inaccurate or incomplete information could be

provided with no effective sanction, the form would serve little purpose. And word

does get around the prisons.”).

       Having considered the September 23, 2020, Report and Recommendation

(ECF No. 9), and having considered de novo the issues raised in Plaintiff’s

objections (ECF No. 10), I now accept the Report and Recommendation and agree

the case should be dismissed. The clerk will enter a judgment that says, “This case

is dismissed without prejudice for abuse of the judicial process.” The clerk will then

close the file.

       SO ORDERED on October 23, 2020.

                                       s/ Allen Winsor
                                       United States District Judge




                                          4
